DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-43, as filed on February 14, 2020, were previously pending.  Also, on February 14, 2020, Applicant filed preliminary amendments to the claims, where Applicant: (1) amended claims 1, 3, 15, 17, 29, and 31; and (2) canceled claims 2, 6, 8-10, 13, 14, 16, 20, 22-24, 26-28, 30, 34, 36-38, and 41-43 (the “February 14, 2020 Preliminary Amendment”).  Therefore, claims 1, 3-5, 7, 11, 12, 15, 17-19, 21, 25, 29, 31-33, 35, 39, and 40, as recited in the February 14, 2020 Preliminary Amendment, are currently pending and subject to the non-final office action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2020 was considered by the examiner and was in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 11, 12, 15, 17-19, 21, and 25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Claims 29, 31-33, 35, 39, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a “computer program product for guiding user motion, the computer program product comprising a computer readable storage medium.”
Applying the broadest reasonable interpretation to claim 29, a “computer program product” may include both (1) non-transient, physical storage, such as hardware (e.g. a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  In the specification, Applicant does not limit the computer program product to non-transitory computer program products.  While in paragraph [0079] of Applicant’s specification as filed on February 14, 2020, Applicant discloses that “[t]he computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device” and that “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (i.e., the computer readable medium is limited to tangible, non-transitory computer readable storage media and does not include transitory computer readable storage media); Applicant’s disclosure is silent as to whether the computer program product is also limit to non-transitory computer program products.
i.e., transient) computer program products as well.  As such, claims 29, 31-33, 35, 39, and 40 do not fall within one of the four categories of patent eligible subject matter.  Examiner suggests that Applicant amend claims 29, 31-33, 35, 39, and 40 to limit the computer program product to “a non-transitory computer program product for guiding user motion, the computer program product comprising a computer readable storage medium.”  For examination purposes, the computer program product described in claims 29, 31-33, 35, 39, and 40 will be interpreted and read as “a non-transitory computer program product for guiding user motion, the computer program product comprising a non-transitory computer readable storage medium.”

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1, 3-5, 7, 11, and 12 are directed to a method, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 15, 17-19, 21, and 25 are directed to a system, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  As described above in the § 101 rejections of non-statutory subject matter, claims 29, 31-33, 35, 39, and 40 do not fall within at least one of the four categories of patent eligible subject matter, because the claims recite a “computer program product”, which may include transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  For examination purposes, the computer program product described in claims 29, 31-33, 35, 39, and 40 will be interpreted and read as “a non-transitory computer program product for guiding user motion, the computer program product comprising a non-transitory computer readable storage medium.”

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject 
Claims 1, 15, and 29 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 15 and claims 1 and 29 include limitations that recite an abstract idea.  Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 29 covers the matching computer program product for guiding user motion, comprising a computer readable storage medium.  Specifically, independent claim 15 recites (and claims 1 and 29 substantially recite the following limitations):
A system comprising:

a virtual reality display adapted to display a virtual environment to a user;

a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising;
 
displaying an object to the user within a virtual environment via the virtual reality display;

directing the user to track the object within the virtual environment with a body part;

moving the object within the virtual environment to induce motion of the body part in compliance with a predetermined rehabilitation protocol;

determining a plurality of positions of the body part;

receiving, at a remote server, the position of the body part; and
 
determining, at the remote server, compliance with the predetermined rehabilitation protocol.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., tracking the movement of a user’s body parts; determining different positions for the body parts; and determining the user’s compliance with a rehabilitation protocol), but for the recitation the generic computer components and functions (i.e., the limitations which are not underlined) also recited in claims 1, 15, and 29.  That is, other than reciting some generic computer components and functions, the context of claims 1, 15, and 29 encompass a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., tracking the movement of user’s body parts; determining different positions for the body parts; and determining the user’s compliance with a rehabilitation protocol).
The aforementioned claim limitations described in claims 1, 15, and 29 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) tracking the movement of a user’s body parts (i.e., making observations, evaluations, judgments, and/or opinions about the movement of a user’s body parts); (2) determining different positions for the body parts (i.e., making observations, evaluations, judgments, and/or opinions about the positions of the user’s body parts); and (3) determining the user’s compliance with a rehabilitation protocol (i.e., making observations, evaluations, judgments, and/or opinions about whether the user’s movements comply with a rehabilitation protocol).  Medical professionals, such as physical therapists, commonly make these types of observations, evaluations, judgments, or opinions when monitoring and evaluating patients who are undergoing physical therapy.
Therefore, the aforementioned, underlined claim limitations are reasonably and commonly performed mentally and/or manually using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  claims 1, 15, and 29 recite an abstract idea which is falls within the Mental Processes abstract idea category.
Furthermore, Examiner notes that dependent claims 17-19, 21, and 25 (and similarly for dependent claims 3-5, 7, 11, 12, 31-33, 35, 39, and 40) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 7, 21, and 35 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 3-5, 11, 12, 17-19, 25, 31-33, 39, and 40 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 3, 5, 17, 19, 31, and 33 merely recite further mental or manual steps for comparing the user’s body positions and determining compliance using a predetermined threshold.  Next, claims 4, 18, and 32 merely recite the type of predetermined positions that are used to determine the user’s compliance.  Lastly, claims 11, 12, 25, 39, and 40 merely recite further directions and determinations that can be made by a physical therapist.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for representative independent claim 15 (similar to claims 1 and 29), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded 
A system comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

a virtual reality display (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) adapted to display a virtual environment to a user (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));
 
displaying an object to the user within a virtual environment via the virtual reality display (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

directing the user to track the object within the virtual environment with a body part;

moving the object within the virtual environment to induce motion of the body part in compliance with a predetermined rehabilitation protocol (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

determining a plurality of positions of the body part;

receiving, at a remote server (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the position of the body part (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));
 
determining, at the remote server (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), compliance with the predetermined rehabilitation protocol; and

computer program product for guiding user motion, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (as described in claim 29) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these generic computer components and functions in , such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of tracking the movement of user’s body parts; determining different positions for the body parts; and determining the user’s compliance with a rehabilitation protocol on a general purpose computer (i.e., the Examiner submits that the additional elements directed to the system comprising a virtual reality display; computing node comprising a computer readable storage medium having program instructions embodied therewith; processor; remote server; and computer program product for guiding user motion, the computer program product comprising a computer readable storage medium having program instructions embodied therewith); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the computing node comprising a computer readable storage medium having program instructions embodied therewith and computer program product for guiding user motion, the computer program product comprising a computer readable storage medium having program instructions embodied therewith) to perform the aforementioned abstract concept of tracking the movement of user’s body parts; determining different positions for the body parts; and determining the user’s compliance with a rehabilitation protocol on a general purpose computer.
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
			- Example of Mere Data Gathering/Mere Data Outputting:
				- Presenting offers to potential customers and gather statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g., see OIP Techs., Inc. v. Amazon.com, Inc. – similarly, the steps directed to “displaying a virtual environment to a user” and “displaying an object to the user within the virtual environment via the virtual display”, described in claims 1, 15, and 29, are the necessary data outputting steps in order to practice the invention (i.e., displaying the objects in the virtual environment is necessary in order to induce motion of the body parts, and collect this motion information before determining if the user is complying with the rehabilitation protocol); and
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the initial steps directed to “moving the object within the virtual environment to induce motion of the body part in compliance with a predetermined rehabilitation protocol” and “receiving the position of the body part”, described in claims 1, 15, and 29, are a necessary data gathering/outputting steps in order to practice the invention (i.e., inducing motion of the body part and receiving the position of the body part are necessary in order to determine if the user is complying with the rehabilitation protocol).
Thus, the additional elements in independent claims 1, 15, and 29 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 3-5, 11, 12, 17-19, 25, 31-33, 39, and 40 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 7, 21, and 35 recite the following additional elements (in bold font below):
wherein determining compliance comprises determining compliance with an electronic health record (as described in claims 7, 21, and 35) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).

As such, the additional elements in dependent claims 1, 7, 15, 21, 29, and 35 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 1, 7, 15, 21, 29, and 35, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally claims 1, 3-5, 7, 11, 12, 15, 17-19, 21, 25, 29, 31-33, 35, 39, and 40 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1, 3-5, 7, 11, 12, 15, 17-19, 21, 25, 29, 31-33, 35, 39, and 40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 3-5, 7, 11, 12, 15, 17-19, 21, 25, 29, 31-33, 35, 39, and 40 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1, 7, 15, 21, 29, and 35, as recited, the system comprising a virtual reality display; computing node comprising a computer readable storage medium having program instructions embodied therewith; processor; remote server; and computer program product for guiding user motion, the computer program product comprising a computer readable storage medium having program instructions embodied therewith; electronic health record; and the steps of: “displaying a virtual environment to a user”; “displaying an object to the user within the virtual environment via the virtual display”; “moving the object within the virtual environment to induce motion of the body part in compliance with a predetermined rehabilitation protocol”; and 
	- In regard to the system comprising a virtual reality display; computing node comprising a computer readable storage medium having program instructions embodied therewith; processor; remote server; and computer program product for guiding user motion, the computer program product comprising a computer readable storage medium having program instructions embodied therewith; and electronic health record - Applicant generally describes these devices as being embodied by generic computer devices.
- For example, Applicant discloses that the computing system may include: personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like. See Applicant’s specification as filed on February 14, 2020, paragraph [0069]. These devices are generic computer devices which are old and well-known in the medical industry.
- Next, Applicant discloses that the computing node is operational with numerous other general purpose or special purpose computing system environments or configurations (i.e., the computing node is the equivalent of a general purpose computer). See Applicant’s specification as filed on February 14, 2020, paragraph [0069].
- Lastly, Applicant discloses that the computer readable storage medium can be a tangible device, such as a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CDROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the 
Therefore, Applicant’s disclosure shows that to the system comprising a virtual reality display; computing node comprising a computer readable storage medium having program instructions embodied therewith; processor; remote server; and computer program product for guiding user motion, the computer program product comprising a computer readable storage medium having program instructions embodied therewith; and electronic health record, may be embodied by generic computer devices which are old and well-known in the medical industry.
- Regarding the step and feature of: “displaying a virtual environment to a user”; “displaying an object to the user within the virtual environment via the virtual display”; “moving the object within the virtual environment to induce motion of the body part in compliance with a predetermined rehabilitation protocol”; and “receiving the position of the body part” - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
		- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “displaying a virtual environment to a user”; “displaying an object to the user within the virtual environment via the virtual display”; “moving the object within the virtual environment to induce motion of the body part in compliance with a predetermined rehabilitation protocol”; and “receiving the position of the body part”, described in claims 1, 15, and 29, are similarly deemed to be well-understood, routine, and conventional activity in field of physical therapy monitoring, because they also represents mere collection and transmission of data over a network (i.e., collecting the motion data and transmitting the virtual environment to the display device).
Thus, taken alone, the additional elements of claims 1, 7, 15, 21, 29, and 35 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the claims 1, 7, 15, 21, 29, and 35 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 3-5, 11, 12, 17-19, 25, 31-33, 39, and 40 (which depend on claims 1, 15, and 29 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 3-5, 11, 12, 17-19, 25, 31-33, 39, and 40 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 15, and 29.  Dependent claims 3-5, 11, 12, 17-19, 25, 31-33, 39, and 40 merely add limitations that further narrow the abstract idea described in independent claims 1, 15, and 29.  Therefore, claims 1, 3-5, 7, 11, 12, 15, 17-19, 21, 25, 29, 31-33, 35, 39, and 40 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 11, 12, 15, 17-19, 21, 25, 29, 31-33, 35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Lange et al. (Pub. No. US 2014/0188009), in view of:
- Mallon et al. (Pub. No. US 2012/0259652).

	Regarding claims 1, 15, and 29,
		- Lange teaches:
			- a method comprising (as described in claim 1) (Lange, paragraph [0232]; Paragraph [0232] teaches that a system and method which may be used to train, test, rehabilitate, and/or guide movements for several purposes, such as for musical instrument training, sports training, and/or surgery training or rehearsal.):
			- a system comprising: a virtual reality display adapted to display a virtual environment to a user; and computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising (as described in claim 15) (Lange, paragraphs [0056] and [0225], FIGS. 1 and 29; Paragraph [0056] teaches that Figure 1 illustrates a virtual reality (VR) system.  The user may choose input devices to access the VR application, such as one or more cameras, position sensors, keyboards, and/or mice.  An output device such as a display may display feedback of any user interaction (i.e., the system comprises a virtual reality display adapted to display a virtual environment to a user).  Paragraph [0225] teaches that Figure 29 illustrates an example of a non-transitory, tangible, computer-readable storage medium 2901 containing a program of instructions 2903 (i.e., a computing node comprising a tangible computer readable storage medium having program instructions embodied thereon).  The program of instructions 2903 may cause a computer system running the program of instructions to implement a system of any of the types discussed above (i.e., the program instructions are executable by a processor to cause the processor to perform the method).  NOTE: Claim Interpretation – In paragraph [0079] of Applicant’s specification as filed on February 14, 2020, Applicant discloses that “[t]he computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device” and that “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Based on this disclosure, the computer readable storage medium described in Applicant’s claimed invention is interpreted to be limited to non-transitory computer readable storage media, and exclude transitory computer readable media, such as signals per se, radio waves, and other freely propagating electromagnetic waves.):
			- a computer program product for guiding user motion, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising (as described in claim 29) (Lange, paragraph [0225]; Paragraph [0225] teaches that Figure 29 illustrates an example of a non-transitory, tangible, computer-readable storage medium 2901 containing a program of instructions 2903 (i.e., a computer program product comprising a tangible computer readable storage medium having program instructions embodied thereon).  The program of instructions 2903 may cause a computer system running the program of instructions to implement a system of any of the types discussed above (i.e., the program instructions are executable by a processor to cause the processor to perform the method).  NOTE: Claim Interpretation – In paragraph [0079] of Applicant’s specification as filed on February 14, 2020, Applicant discloses that “[t]he computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device” and that “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Based on this disclosure, the computer readable storage medium described in Applicant’s claimed invention is interpreted to be limited to non-transitory computer readable storage media, and exclude transitory computer readable media, such as signals per se, radio waves, and other freely propagating electromagnetic waves.):
				- displaying an object to a user within a virtual environment (as described in claims 1, 15, and 29) (Lange, paragraph [0208], FIG. 24; Paragraph [0208] teaches that Figure 24 illustrates an example of a game task in which a user is asked to control a circle or shaped object on a screen (i.e., displaying an object to a user within the virtual environment), using body motion.  The user may be asked to track the target object on the screen (may be stationary or moving) using their body movements to control the circle-shaped object.  The target object may be set to perform the required actions within the user’s calibrated boundary box area.);
- directing the user to track the object within the virtual environment with a body part (as described in claims 1, 15, and 29) (Lange, paragraph [0208], FIG. 24; Paragraph [0208] teaches that the user may be asked to track the target object on the screen (may be stationary or moving) using their body movements to control the circle-shaped object (i.e., directing the user to track the object within the virtual environment with a body part).);
- moving the object within the virtual environment to induce motion of the body part in compliance with a predetermined rehabilitation protocol (as described in claims 1, 15, and 29) (Lange, paragraphs [0052] and [0208], FIG. 24; (Lange, paragraph [0208], FIG. 24; Paragraph [0208] teaches that the user may be asked to track the target object on the screen (may be stationary or moving) using their body movements to control the circle-shaped object (i.e., this disclosure also teaches “moving the object within the virtual environment to induce motion of the user’s body part”, because the object may be moving while the user is asked to track it for use with the user’s body movements).  The target object may be set to perform the required actions within the user’s calibrated boundary box area.  Paragraph [0052] teaches that the games may be used for exercise and rehabilitation and are focused on specific movement goals to provide feedback to the user (i.e., tracking the user’s motion is used to determine compliance with a predetermined rehabilitation protocol).);
determining a plurality of positions of the body part(as described in claims 1, 15, and 29) (Lange, paragraph [0195], FIGS. 18A-18G; Paragraph [0195] teaches that Figures 18A-18G illustrate an example of a series of performance feedback.  Light dotted areas may indicate correct movement location (see FIGS. 18A-18G which show different determinations of a plurality of body part positions which are deemed to be correct if they are light dotted areas).  The dark areas may indicate incorrect movement location (see FIGS. 18A-18G which show different determinations of a plurality of body part positions which are deemed to be incorrect if they are darkened areas).  When the user has their body positioned incorrectly, the system may provide real time feedback, such as in the top right hand corner and using text in the center of the screen to instruct the user how to change their performance.);
- receiving, at a remote server, the position of the body part (as described in claims 1, 15, and 29) (Lange, paragraph [0214]; Paragraph [0214] teaches that all data [including the performance feedback] may be sent across the network, to be synchronized with all the other clients.  If the object was instantiated on a client computer, then the stream may be set for reading to receive updates from the server about the position of avatar joints.  This data transfer may be done for all joints of the implemented avatar such that the Kinect’s data about positions of limbs, head and trunk are transferred across the network and synchronized for all connected PCs (i.e., receiving user’s body part positions at a remote server).); and
		- Lange does not explicitly teach a method, system, and computer readable storage medium, comprising:
- determining, at the remote server, compliance with the predetermined rehabilitation protocol (as described in claims 1, 15, and 29).
		- However, in analogous art of systems and methods for monitoring, managing, and optimizing physical therapy treatment, Mallon teaches a method and system, comprising:
			- determining, at the remote server, compliance with the predetermined rehabilitation protocol (as described in claims 1, 15, and 29) (Mallon, paragraphs [0015], [0032], i.e., a predetermined rehabilitation protocol), the individual can then perform the activities, exercises or movements defined by the treatment plan unsupervised at their remote location 106.  Performance of the activities, exercises or movements can then be monitored and recorded in order to determine compliance (i.e., determining compliance with the predetermined rehabilitation protocol), assess outcome, determine advancement to the next phase, etc., as illustrated in the flow chart of FIG. 7 at which time modification or adjustment to and optimization of the treatment plan can then occur.  Paragraph [0119] teaches that once server 102 has obtained the sensor data, it can use the information for various purposes including compliance detection (i.e., determining compliance at the remote server), performance assessment, treatment plan optimization, etc. as illustrated in the flow chart of FIG. 8.  Compliance in this sense is intended to mean compliance with the treatment plan in terms of performing the activities, exercises or movements outlined in the treatment plan (i.e., the remote server determines compliance with the predetermined rehabilitation protocol).  Specifically, paragraph [0121] teaches that in step 808 (see Figure 8), server 102 can receive the data and extract timing and movement information, and in step 810 server 102 can extract repetition and other information.  Server 102 can then use this information, in step 812, to determine whether the movements were performed correctly (i.e., the remote server determines compliance with the predetermined rehabilitation protocol).  Paragraph [0032] also teaches that in the physical therapy arena, the sensors can detect when a patient has properly setup and completed an exercise and can transmit such data to the remote server via the gateway (i.e., receiving data related to the user’s body part positions).  The server can be configured to correlate this information with treatment compliance, progress, and outcomes (i.e., determining, at a remote server, compliance with the predetermined rehabilitation protocol).  Paragraph [0015] teaches that this feature is beneficial for allowing remote management of movements in order to perform baseline assessments, develop treatment plans, monitor progress and compliance of treatment, adjust and optimize treatment plans, and measure outcomes related to the treatment plans.).
Lange, to incorporate a step and feature directed to determining whether a user’s movements comply with a treatment plan, as taught by Mallon, in order to allow remote management of movements, which helps to: (1) perform baseline assessments; (2) develop treatment plans; (3) monitor progress and compliance of treatment; (4) adjust and optimize treatment plans; and (5) measure outcomes related to the treatment plans. See Mallon, paragraph [0015]; see also MPEP § 2143 G.

Regarding claims 3, 17, and 31,
	- The combination of: Lange, as modified in view of Mallon, teaches the limitations of: claim 1 (which claim 3 depends on); claim 15 (which claim 17 depends on); and claim 29 (which claim 31 depends on), as described above.
	- Lange further teaches a method and system, wherein:
		- comparing the plurality of positions of the body part with a plurality of predetermined positions (as described in claims 3, 17, and 31) (Lange, paragraph [0071]; Paragraph [0071] teaches that the user may be asked to perform actions to determine their movement limitations, such as reaching to determine range of motion and/or weight shifting to determine a user’s balance.  This may be performed by tracking the user’s limb and trunk movements and comparing the movement of the limbs in relation to trunk movement (i.e., comparing the plurality of positions of the body part with a plurality of predetermined positions).).
- Mallon further teaches a method and system, wherein:
	- comparing the plurality of positions of the body part with a plurality of predetermined positions (as described in claims 3, 17, and 31) (Mallon, paragraph [0130]; Paragraph [0130] teaches that the feedback message can be provided directly from server 102 by comparing the patient’s or individual’s incoming data from sensors 202 against his or her currently prescribed treatment i.e., comparing the plurality of positions of the user’s body part with a plurality of predetermined positions) or historic or population data stored in storage system 110.);
- determining a compliance factor based on the comparing (as described in claims 3, 17, and 31) (Mallon, paragraph [0119]; Paragraph [0119] teaches once server 102 has obtained the sensor data, it can use the information for various purposes including compliance detection, performance assessment, treatment plan optimization, etc. as illustrated in the flow chart of FIG. 8.  Compliance in this sense is intended to mean compliance with the treatment plan in terms of performing the activities, exercises or movements outlined in the treatment plan.  This can also encompass whether the individual performed the activity, exercise, or movement correctly, e.g., has a range of motion associated with the exercises (i.e., determining a compliance factor based on the comparison), has a hold time associated with the exercises (i.e., determining a compliance factor based on the comparison), has an exertion level associated with the exercises (i.e., determining a compliance factor based on the comparison), has interval information associated with the exercises (i.e., determining a compliance factor based on the comparison), where the interval is a time period between repetitions or a time period between sessions (i.e., determining a compliance factor based on the comparison), etc.); and
- determining whether the compliance factor is above a predetermined threshold (as described in claims 3, 17, and 31) (Mallon, paragraph [0130]; Paragraph [0130] teaches that in some embodiments, the sensors 202 themselves can be configured to provide an indication to the server 102 that the patient or individual is performing the exercises incorrectly--such as if the sensors 202 send satisfactory signals 204 intermingled with a certain threshold of unsatisfactory signals (i.e., the system determines whether the compliance factor is met based on whether a predetermined threshold level of unsatisfactory signals is output).).
The motivations and rationales to modify the virtual reality (VR) system, method, and non-transitory computer readable medium taught by Lange, as modified in view of Mallon, described in the analysis of the obviousness rejection of claims 1, 15, and 29 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 4, 18, and 32,
	- The combination of: Lange, as modified in view of Mallon, teaches the limitations of: claim 3 (which claim 4 depends on); claim 17 (which claim 18 depends on); and claim 31 (which claim 32 depends on), as described above.
	- Mallon further teaches a method and system, wherein:
		- the plurality of predetermined positions represent positions along a three-dimensional path corresponding to the rehabilitation protocol (as described in claims 4, 18, and 32) (Mallon, paragraph [0148]; Paragraph [0148[ teaches that the camera [that is used to perform the baseline assessments and monitor a patient’s or individual’s activities, exercises, and movements] is a three-dimensional camera or a red-green-blue (RGB) camera (i.e., the camera monitors the plurality of positions along a three-dimensional path).  The camera may be configured to include depth measurements such that when capturing the image of a patient or individual (i.e., a three-dimensional path corresponding to the rehabilitation protocol), the camera can store and project the patient or individual image onto a display (e.g., monitor 514) as defined by the depth constraints.).
The motivations and rationales to modify the virtual reality (VR) system, method, and non-transitory computer readable medium taught by Lange, as modified in view of Mallon, described in the analysis of the obviousness rejection of claims 1, 15, and 29 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 5, 19, and 33,
	- The combination of: Lange, as modified in view of Mallon, teaches the limitations of: claim 3 (which claim 5 depends on); claim 17 (which claim 19 depends on); and claim 31 (which claim 33 depends on), as described above.
	- Mallon further teaches a method and system, wherein:
comparing comprises determining a difference between the plurality of positions of the body part and the plurality of predetermined positions (as described in claims 5, 19, and 33) (Mallon, paragraph [0130]; Paragraph [0130] teaches that a patient or individual at remote location 106 performing various activities, exercises or movements in accordance with his or her treatment plan can receive a feedback message in auditory, textual or image form on or through, e.g., gateway 207 that the patient or individual is not performing the exercises correctly.  This feedback message can be provided directly from server 102 by comparing the patient’s or individual’s incoming data from sensors 202 against his or her currently prescribed treatment plan or historic or population data stored in storage system 110 (i.e., determining a different between the plurality of positions of the user’s body and the plurality of predetermined positions in order to identify when an individual is not performing the exercises correctly).  In some embodiments, the sensors 202 themselves can be configured to provide an indication to the server 102 that the patient or individual is performing the exercises incorrectly.).
The motivations and rationales to modify the virtual reality (VR) system, method, and non-transitory computer readable medium taught by Lange, as modified in view of Mallon, described in the analysis of the obviousness rejection of claims 1, 15, and 29 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 7, 21, and 35,
	- The combination of: Lange, as modified in view of Mallon, teaches the limitations of: claim 1 (which claim 7 depends on); claim 15 (which claim 21 depends on); and claim 29 (which claim 35 depends on), as described above.
	- Mallon further teaches a method and system, wherein:
		- determining compliance comprises determining compliance with an electronic health record (as described in claims 7, 21, and 35) (Mallon, paragraphs [0103], [0105], and [0106]; Paragraph [0103] teaches that the physician or physical therapist can use a computer, Smartphone, i.e., establishing the baseline compliance data in an electronic health record) in step 404.  Paragraph [0105] teaches that in step 408, the patient or individual can then perform certain activities, exercises or movements as requested by the supervisor designed to ascertain data related to, e.g., range of motion, strength, stress, exertion, capacity, etc. (i.e., establishing the baseline compliance data).  Paragraph [0106] teaches that in step 410, sensors 502 can transmit data captured during performance of the activities, exercises or movements to server 102 through gateway 507.  Server 102 can then analyze the data and use the data in step 412 to perform a baseline assessment and to generate an individualized treatment plan in step 414 (i.e., establishing the compliance data).  Paragraph [0111] teaches that in step 418, the individual can then perform the treatment plan developed in step 416 with aid of the supervisor.  Data can again be captured in step 420 and sent to server 102 for use in monitoring, treatment management, compliance (i.e., determining compliance includes determining compliance with the baseline compliance data in the electronic health record), feedback, etc.).
The motivations and rationales to modify the virtual reality (VR) system, method, and non-transitory computer readable medium taught by Lange, as modified in view of Mallon, described in the analysis of the obviousness rejection of claims 1, 15, and 29 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 11, 25, and 39,
	- The combination of: Lange, as modified in view of Mallon, teaches the limitations of: claim 1 (which claim 11 depends on); claim 15 (which claim 25 depends on); and claim 29 (which claim 39 depends on), as described above.
	- Mallon further teaches a method and system, further comprising: 
- directing the user to assume a predetermined posture before directing the user to track the object (as described in claims 11, 25, and 39) (Mallon, paragraphs [0116] and [0132]; i.e., directing the user to assume a predetermined posture before directing the user to track the object), etc.  Paragraph [0132] teaches that treatment plan changes and messages can be more real time, e.g., the sensor or camera data may indicate that the subject is not performing an exercise properly, e.g., does not have proper posture (i.e., directing the user to assume a predetermined posture before directing the user to track the object) or is not making a movement properly.).
The motivations and rationales to modify the virtual reality (VR) system, method, and non-transitory computer readable medium taught by Lange, as modified in view of Mallon, described in the analysis of the obviousness rejection of claims 1, 15, and 29 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 12 and 40,
	- The combination of: Lange, as modified in view of Mallon, teaches the limitations of: claim 11 (which claim 12 depends on); and claim 39 (which claim 40 depends on), as described above.
	- Mallon further teaches a method and system, further comprising: 
- determining whether the user has assumed the predetermined posture (as described in claims 12 and 40) (Mallon, paragraph [0122]; Paragraph [0122] teaches that he algorithms 116 can use the data provide by sensors 202 to determine whether the patient or individual properly or i.e., determining whether the user has assumed the predetermined posture in order to perform the predetermined rehabilitation protocol properly).).
The motivations and rationales to modify the virtual reality (VR) system, method, and non-transitory computer readable medium taught by Lange, as modified in view of Mallon, described in the analysis of the obviousness rejection of claims 1, 15, and 29 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Prior Art Made of Record and Not Relied Upon
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
- Tadi et al. (Pub. No. US 2016/0235323):  Tadi discloses a system to measure a physiological parameter of a user in response to a stimulus, and to provide feedback to the user. See Tadi, paragraph [0001].  Paragraph [0014] discloses objective of the invention is to provide a physiological parameter measurement and motion tracking system that provides a user with a virtual or augmented reality environment that can be utilized to improve the response of the cognitive and sensory motor system, for instance in the treatment of brain damage or in the training of motor skills.  Paragraph [0161] discloses that at stage 4 the exercise logic unit 84 processes the movement data to determine whether the movement is correct.  If the user has moved their hand 115 in the correct direction, for example, towards the object 110, along the target path 118, then stage 4a is executed and the colour of the target path may change, for example it is coloured green, as shown in FIG. 8c.  Else, if the user moves their hand 115 in an incorrect direction, for example, away from the object 110, then stage 4b is executed and the colour of the target path may change, for example it is coloured red, as shown as FIG. 8d.
- Sheehan et al. (Pub. No. US 2013/0178960):  Sheehan discloses systems and methods for remote monitoring of exercise performance metrics. See Sheehan, paragraph [0015].  For example, paragraph [0015] further discloses, a method of evaluating an exercise performed by a patient includes Sheehan, paragraph [0020].  In some embodiments, the model avatar is selected by the prescriber as the best of several repetitions. Id.  The model avatar recording can then be provided to the patient 100 to use during independent physical therapy exercises, such as in the patient’s home. Id.  The patient 100 can display the model avatar and use the motion sensing device 102 to record a real-time avatar of independently-performed exercises. Id.  As will be discussed in further detail below, the model and real-time avatars can be overlaid (e.g., overlaid in real time) to illustrate/alert the patient 100 to movement deviations that fall outside an acceptable threshold, and that a body position or angle should be adjusted. Id.  For example, anatomical landmarks (e.g., joints) can be compared between the model avatar and real-time avatar. Id.  Deviations between these anatomical landmarks that fall outside an acceptability threshold can trigger an alert to the patient 100 or a notification to the exercise prescriber. Id.
- Mallon et al. (Pub. No. US 2012/0259648):  Mallon discloses a movement monitoring and management system that allows for remote management of movements in order to perform baseline assessments, develop treatment plans, monitor progress and compliance of treatment, adjust and optimize treatment plans, and measure outcomes related to the treatment plans. See Mallon, paragraph [0015].  Paragraph [0122] discloses that algorithms can determined whether something is wrong, even if the exercises are being performed correctly, e.g., as determined in step 808.  Moreover, the analysis performed by algorithms 116 in this regard can use not only the data currently, or recently transmitted by sensors 202, but also data related to the patient or individual that has been stored over time. Mallon, paragraph [0122].  This way, algorithms 116 can assess progress, or regression, as well as effort, and outcomes, etc., by comparing the current data to past data. Id.  Paragraph [0143] discloses that the system uses multiple sensors in combination allows system 100 to determine if the patient or individual is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450




/N.A.A./Examiner, Art Unit 3686

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686